 

Exhibit 10.1

 

CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(B)(10)(IV)
OF REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (including Exhibits A, B and C, the “Agreement”) is
made and entered into this 29th day of September, 2020 (the “Effective Date”),
by and between, on the one hand, COLLEGIUM PHARMACEUTICAL, INC., a corporation
organized under the laws of the Commonwealth of Virginia, having its principal
place of business at 100 Technology Center Drive, Suite 300, Stoughton, MA 02072
(“Collegium”), and on the other hand, TEVA PHARMACEUTICALS USA, INC., a
corporation organized under the laws of the state of Delaware, having its
principal place of business at 400 Interpace Parkway, #3, Parsippany, NJ 07054
(“Teva”) (collectively Collegium and Teva may be referred to as the “Parties,”
or each separately, a “Party”).

 

RECITALS

 

A.          WHEREAS, Collegium owns and has the exclusive right to enforce U.S.
Patent Nos. 7,399,488; 7,771,707; 8,449,909; 8,557,291; 8,758,813; 8,840,928;
9,044,398; 9,248,195; 9,592,200; 9,682,075; 9,737,530; 9,763,883; 9,968,598;
10,004,729; and 10,188,644 (the “Patents-In-Suit”), which are listed in the U.S.
Food and Drug Administration’s (“FDA”) publication, Approved Drug Products with
Therapeutic Equivalence Evaluations (“Orange Book”), in connection with
Collegium’s approved New Drug Application (“NDA”) No. 208090 for XTAMPZA® ER
(oxycodone) capsules, 9 mg, 13.5 mg, 18 mg, 27 mg, and 36 mg;

 

B.            WHEREAS, Teva has filed with FDA Abbreviated New Drug Application
(“ANDA”) No. 209431 for approval to market a generic version of XTAMPZA® ER
(oxycodone) capsules, 9 mg, 13.5 mg, 18 mg, 27 mg, and 36 mg (as amended,
supplemented or replaced, “Teva ANDA”);

 

C.            WHEREAS, the Parties are parties to a lawsuit in the United States
District Court for the District of Delaware (the “Court”), captioned Collegium
Pharmaceutical, Inc. v. Teva Pharmaceuticals USA, Inc., Civ. A. No.
18-cv-0300-LPS-CJB (D. Del), consolidated with Civ. A. No. 18-cv-1900-LPS-CJB
and Civ. A. No. 19-876-LPS-CJB (D. Del.), relating to the alleged infringement
and validity of the Patents-In-Suit (the “Litigation”);

 

D.            WHEREAS, subject to the terms and conditions herein, Collegium has
agreed to grant Teva a non-exclusive license to manufacture, use, offer for
sale, and sell the generic products described in the Teva ANDA upon the terms
and conditions set forth in this Settlement Agreement and in the License
Agreement attached hereto as Exhibit B (“License Agreement”);

 

E.             WHEREAS, the Parties recognize the risks, unpredictability and
expense of litigation and wish to resolve their dispute through a negotiated and
consensual agreement;

 

F.              WHEREAS, as a result of this Agreement, there may be an
opportunity for pro-competitive U.S. competition for oxycodone products, which
competition otherwise may not have existed until the expiration of the patents
licensed under the License Agreement; and

 





 

 

G.            WHEREAS, the Parties wish to settle the Litigation and all current
and potential claims and counterclaims relating to the Teva ANDA and the generic
products described therein, on the terms set forth herein in an effort to avoid
further litigation and contain associated fees, costs, and expenses.

 

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows.

 

1.            Definitions. All capitalized terms used, but not otherwise defined
in this Settlement Agreement, shall have the meanings set forth in the License
Agreement.

 

2.            License Agreement. Contemporaneously with the execution of this
Settlement Agreement, Collegium and Teva shall enter into the License Agreement.

 

3.             Costs and Expenses. Each Party shall bear its own fees and costs
in connection with the preparation and execution of this Agreement.

 

4.             Consent Judgment. In consideration of the mutual benefits of
entering into this Agreement, the Parties will enter into and cause to be filed
with the Court in the Litigation, within three (3) business days after the
Effective Date, the Consent Judgment and Order of Permanent Injunction (“Consent
Judgment”) in the form attached hereto as Exhibit A. If for any reason the Court
raises an objection to the Consent Judgment as drafted or requires that the
Parties modify the Consent Judgment, the Parties agree to confer promptly and in
good faith in order to take action consistent with the Agreement to secure entry
of the Consent Judgment as drafted or with agreed-upon modifications, provided
that nothing contained herein shall be deemed to require a Party to agree to a
modification of the Agreement or Consent Judgment that materially affects the
benefits to be obtained by, or burdens imposed upon, such Party under this
Agreement as originally executed. If, after forty-five (45) days have elapsed
from the date on which the Consent Judgment was filed, such efforts have failed
to secure entry of the Consent Judgment as originally filed or with agreed-upon
modifications, notwithstanding anything herein to the contrary, this Agreement
shall be null and void and have no further legal effect.

 

5.               Legal Compliance. The Parties shall submit the Agreement to the
Federal Trade Commission (“FTC”) and the Antitrust Division of the Department of
Justice (“DOJ”) as soon as practicable after the Effective Date, and in no event
later than ten (10) business days after the Effective Date. To the extent that
any legal or regulatory issues or barriers arise with respect to the Agreement,
or any subpart thereof, the Parties shall use commercially reasonable efforts
to: (i) respond promptly and in good faith to any requests for additional
information made by either of such Agencies, (ii) coordinate any necessary or
desirable joint presentation; and (iii) amend the Agreement to address any such
objections in a way that is consistent with the Parties’ intent. No Party shall
be obliged to accept any modifications that frustrate the purpose of this
Agreement or materially impair its value to such Party. Each Party reserves the
right to communicate with the FTC or DOJ regarding such filings as it believes
appropriate. Each Party shall keep the other Parties reasonably informed of such
communications and, subject to the Confidentiality section below, shall not
disclose any confidential information of the other Party without such other
Party’s consent, which shall not be unreasonably withheld or delayed.

 



2

 

 

6.             Released Claims. In addition to entry of the Consent Judgment,
Collegium and Teva make the following releases, which shall be effective upon
entry of the Consent Judgment by the Court: (a) Teva for itself and its
Affiliates hereby irrevocably releases and discharges Collegium and its
Affiliates, successors, assigns, directors, officers, employees, agents,
suppliers, distributors, and customers from all causes of action, demands,
claims, damages, and liabilities of any nature, whether known or unknown,
arising between Teva and/or its Affiliates and any of Collegium and/or its
Affiliates from or in connection with the Litigation, the Teva ANDA, and/or the
generic products described by the Teva ANDA and accruing or occurring prior to
the Effective Date, including, without limitation, all claims, defenses,
demands, and/or counterclaims that Teva and/or its Affiliates have asserted or
could have asserted in the Litigation or in any other proceeding that any of the
Licensed Patents is somehow invalid, unenforceable, not properly listed in the
Orange Book, and/or not infringed by the filing of the Teva ANDA and/or the sale
of the generic products described by the Teva ANDA in the Territory (all of the
above collectively, “Teva Released Claims”); (b) Collegium for itself and its
Affiliates hereby irrevocably releases and discharges Teva and its Affiliates,
successors, assigns, directors, officers, employees, agents, suppliers,
distributors, and customers from all causes of action, demands, claims, damages,
and liabilities of any nature, whether known or unknown, arising between
Collegium and/or its Affiliates and any of Teva and/or its Affiliates from or in
connection with the Litigation, the Teva ANDA, and/or the generic products
described by the Teva ANDA and accruing or occurring prior to the Effective
Date, including, without limitation, all claims that Collegium and/or its
Affiliates have asserted or could have asserted in the Litigation or in any
other proceeding that any of the Licensed Patents is infringed by the Teva ANDA
and/or the sale of the generic products described by the Teva ANDA in the
Territory (all of the above collectively, the “Collegium Released Claims”); (c)
this Agreement shall constitute a final settlement between the Parties in the
Territory in connection with the Litigation and the Teva ANDA, and neither Teva
nor its Affiliates shall institute any new challenge or litigation against
Collegium and/or its Affiliates with respect to any of the Licensed Patents and
the Teva ANDA, or actively assist or cooperate with any Third Party in any
challenge or litigation against Collegium or its Affiliates with respect to the
Licensed Patents unless so ordered by the Court or compelled by law; (d) Teva
shall not allow any attorney, including outside counsel, to disclose or use any
work product developed for or on behalf of Teva on or before the Effective Date;
(e) no Party shall release any attorney who represented such Party in the
Litigation from maintaining the confidentiality of non-public information to
which such attorney had access in connection with the Litigation or grant any
waivers with respect to such maintenance unless so ordered by the Court or
compelled by law; and (f) to the extent necessary, Teva shall permit and
cooperate with Collegium to enforce the obligations of such attorneys referred
to under Sections 6(d) and 6(e). The Collegium Released Claims do not preclude
Collegium from asserting infringement of any of the Licensed Patents in any
action or proceeding against Teva and/or its Affiliates involving any product
other than the Licensed Products. Notwithstanding anything to the contrary in
this Section 6 or otherwise in this Agreement, nothing shall preclude a Teva API
Affiliate or Teva Wholesaler Affiliate from contesting the infringement,
validity and/or enforceability of the Licensed Patents – or assisting or
cooperating with a Third Party to do the same -- in connection with a litigation
or administrative proceeding concerning any product other than the Teva ANDA
Products.

 



3

 

 

7.             No Challenge. During the term of this Agreement, Teva, on behalf
of itself and its Affiliates (but not including a Teva API Affiliate or Teva
Wholesaler Affiliate with respect to a product other than the Teva ANDA
Products), covenants and agrees that Teva and its Affiliates will not: (i)
challenge, dispute or contest, directly or indirectly, the validity,
enforceability, patentability, priority of invention or other claim to priority,
or patent term adjustment of any of the Licensed Patents, or assert the
non-infringement of the Licensed Patents, in each case, in any reexamination,
inter partes proceeding, protest, observation, comment, third-party submission,
opposition, post grant proceeding, inter partes review, post grant review,
covered business method review, derivation proceeding, interference or other
action or proceeding in the United States Patent and Trademark Office or in any
court of law, or before any other government agency or tribunal, or submit or
cause, in any manner, to be submitted, any filing, correspondence or
communication in connection with any such action or proceeding; and (ii) assist,
encourage, finance, or otherwise provide any information to, any Third Party in
any such action or proceeding with respect to the Licensed Products or a Generic
Equivalent under the foregoing clause. Notwithstanding the foregoing, nothing
herein shall prevent Teva from maintaining a “Paragraph IV Certification” under
21 U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced) within the Teva ANDA
with respect to the Licensed Patents that may be listed in the Orange Book for
the NDA Products.

 

8.             Admissions. Teva acknowledges and agrees for itself and its
Affiliates that, solely in connection with the Teva ANDA and Teva ANDA Products,
(i) the Licensed Patents are valid and enforceable, and (ii) the Licensed
Patents would be infringed by the manufacture, importation, use, offer for sale,
or sale of the Teva ANDA Products in the Territory.

 

9.             ACKNOWLEDGMENTS. Collegium and Teva acknowledge as follows:

 

(a)            COLLEGIUM ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER CLAIMS OR
FACTS IN ADDITION TO OR DIFFERENT FROM THOSE WHICH IT NOW KNOWS OR BELIEVES TO
EXIST WITH RESPECT TO THE COLLEGIUM RELEASED CLAIMS, THE FACTS AND CIRCUMSTANCES
ALLEGED, AND/OR THE SUBJECT MATTER OF THIS AGREEMENT, WHICH, IF KNOWN OR
SUSPECTED AT THE TIME OF EXECUTING THIS AGREEMENT, MAY HAVE MATERIALLY AFFECTED
THIS AGREEMENT. NEVERTHELESS, UPON THE EFFECTIVENESS OF THE RELEASE OF THE
COLLEGIUM RELEASED CLAIMS AS SET FORTH IN SECTION 6 ABOVE, COLLEGIUM HEREBY
ACKNOWLEDGES THAT THE COLLEGIUM RELEASED CLAIMS INCLUDE WAIVERS OF ANY RIGHTS,
CLAIMS OR CAUSES OF ACTION THAT MIGHT ARISE AS A RESULT OF SUCH DIFFERENT OR
ADDITIONAL CLAIMS OR FACTS. COLLEGIUM ACKNOWLEDGES THAT IT UNDERSTANDS THE
SIGNIFICANCE AND POTENTIAL CONSEQUENCES OF SUCH A RELEASE OF UNKNOWN UNITED
STATES JURISDICTION CLAIMS AND OF SUCH A SPECIFIC WAIVER OF RIGHTS. COLLEGIUM
INTENDS THAT THE CLAIMS RELEASED BY IT UNDER THIS RELEASE BE CONSTRUED AS
BROADLY AS POSSIBLE TO THE EXTENT THEY RELATE TO UNITED STATES JURISDICTION
CLAIMS. COLLEGIUM IS AWARE OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS:

 

“A general release does not extend to claims that the creditor or released party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.”

 



4

 

 

COLLEGIUM AGREES TO EXPRESSLY WAIVE ANY RIGHTS IT MAY HAVE UNDER THIS CODE
SECTION OR UNDER FEDERAL, STATE OR COMMON LAW STATUTES OR JUDICIAL DECISIONS OF
A SIMILAR NATURE, AND KNOWINGLY AND VOLUNTARILY WAIVES SUCH UNKNOWN CLAIMS.

 

(b)           TEVA ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER CLAIMS OR FACTS
IN ADDITION TO OR DIFFERENT FROM THOSE WHICH IT NOW KNOWS OR BELIEVES TO EXIST
WITH RESPECT TO THE TEVA RELEASED CLAIMS, THE FACTS AND CIRCUMSTANCES ALLEGED,
AND/OR THE SUBJECT MATTER OF THIS AGREEMENT, WHICH, IF KNOWN OR SUSPECTED AT THE
TIME OF EXECUTING THIS AGREEMENT, MAY HAVE MATERIALLY AFFECTED THIS AGREEMENT.
NEVERTHELESS, UPON THE EFFECTIVENESS OF THE RELEASE OF THE TEVA RELEASED CLAIMS
AS SET FORTH IN SECTION 6 ABOVE, TEVA HEREBY ACKNOWLEDGES THAT THE TEVA RELEASED
CLAIMS INCLUDE WAIVERS OF ANY RIGHTS, CLAIMS OR CAUSES OF ACTION THAT MIGHT
ARISE AS A RESULT OF SUCH DIFFERENT OR ADDITIONAL CLAIMS OR FACTS. TEVA
ACKNOWLEDGES THAT IT UNDERSTANDS THE SIGNIFICANCE AND POTENTIAL CONSEQUENCES OF
SUCH A RELEASE OF UNKNOWN UNITED STATES JURISDICTION CLAIMS AND OF SUCH A
SPECIFIC WAIVER OF RIGHTS. TEVA INTENDS THAT THE CLAIMS RELEASED BY IT UNDER
THIS RELEASE BE CONSTRUED AS BROADLY AS POSSIBLE TO THE EXTENT THEY RELATE TO
UNITED STATES JURISDICTION CLAIMS. TEVA IS AWARE OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

 

“A general release does not extend to claims that the creditor or released party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.”

 

TEVA AGREES TO EXPRESSLY WAIVE ANY RIGHTS IT MAY HAVE UNDER THIS CODE SECTION OR
UNDER FEDERAL, STATE OR COMMON LAW STATUTES OR JUDICIAL DECISIONS OF A SIMILAR
NATURE, AND KNOWINGLY AND VOLUNTARILY WAIVES SUCH UNKNOWN CLAIMS.

 

10.          Confidentiality. The terms of the Agreement shall be maintained in
strict confidence by the Parties except: (a) as provided by Section 5 of this
Settlement Agreement; (b) that any Party may disclose such terms if and as
required by law, including, without limitation, SEC reporting requirements, or
by the rules or regulations of any stock exchange that the Parties are subject
to; (c) Collegium may disclose such terms as may be necessary in connection with
any settlement discussions relating to the Licensed Patents, NDA Products, or
Xtampza® ER NDA, (d) Collegium may issue a press release in the form attached
hereto at Exhibit C, or (e) as otherwise agreed to by the Parties. If a Party is
disclosing information relating to the Agreement because it is required to do so
to comply with statutory, regulatory or legal process requirements, including
its reporting requirements under the SEC rules, or any national securities
exchange on which it is listed, such Party intending to make such disclosure
shall give the other Party at least two (2) business days prior notice in
writing of the text of the intended disclosure, unless such statutory,
regulatory or legal process requirements would require earlier disclosure, in
which event, the notice shall be provided as early as practicable. A disclosing
Party agrees to request confidential treatment with respect to the terms of the
Agreement and to use commercially reasonable efforts to have redacted such
provisions of the Agreement as the Parties may agree from any copies filed
pursuant to such statutory, regulatory or legal process requirements. If either
Party determines that it will be required to file the Agreement as provided
above, promptly after the giving of notice by such Party as contemplated above,
the Parties will use commercially reasonable efforts to agree on those
provisions of the Agreement that the Parties will seek to have redacted as
provided above. If the Parties are unable to agree on the provisions of the
Agreement that the Parties will seek to have redacted, the disclosure shall be
limited to the minimum required, as determined by the Party required to make
such disclosure in consultation with its legal counsel. Each Party may disclose
the terms of the Agreement to its respective Affiliates, and each of its and
their insurers, lenders, attorneys, auditors, accountants, licensors, licensees,
prospective licensees, prospective assignees, and potential investors, acquirors
or transferees, subject to such Affiliates, insurers, lenders, attorneys,
auditors, accountants, licensors, licensees, prospective licensees, prospective
assignees, and potential investors, acquirors or transferees, being bound by
confidentiality obligations at least as stringent as those set forth in this
Section 10.

 



5

 

 

11.          Term and Termination. This Settlement Agreement shall continue from
the Effective Date until the earlier of: (a) the expiration of the last to
expire of the Licensed Patents; or (b) the date of a final decision by a United
States court or administrative agency, from which no appeal has been or can be
taken, that all claims of the Licensed Patents are invalid or unenforceable. The
releases and discharges set forth in Section 6 of this Settlement Agreement
shall survive the expiration, but not termination, of the Agreement and the
confidentiality obligations set forth in Section 10, above, shall survive for a
period of twenty (20) years from the Effective Date, notwithstanding any earlier
expiration or termination of the Agreement. In addition, this Section 11 and
Sections 7, 8, 14, 15 and 16 shall survive the expiration or termination of the
Settlement Agreement, the License Agreement, or the Agreement as a whole. The
License Agreement shall remain in full force and effect pursuant to its own
terms notwithstanding the expiration or termination of this Settlement
Agreement. Notwithstanding the foregoing, if Teva or its Affiliates, directly or
indirectly, breaches any of its obligations and restrictions under Section 7 of
this Settlement Agreement, then Collegium may terminate this Settlement
Agreement or the Agreement as a whole, including all licenses and covenants
granted by Collegium under the License Agreement, without prior notice or an
opportunity to cure, and Teva hereby stipulates to the entry of a preliminary
injunction (without bond or other security) and permanent injunction (without a
showing of irreparable harm or that legal remedies are inadequate) to prevent
such a breach or the continuance of such breach.

 

12.            No Assignment. The Agreement may not be assigned or transferred
to a Third Party without the express prior written consent of the other Party,
such consent not to be unreasonably withheld, delayed or otherwise conditioned.
Notwithstanding the above, Collegium may, without such consent, assign or
transfer the Agreement (a) to an Affiliate, or (b) to a successor to all or
substantially all of the business of Collegium to which the Agreement pertains
(i.e., the Licensed Patents or the NDA Product), whether by sale of stock,
merger, transfer, consolidation or otherwise, in which case Collegium shall
assign the Agreement, in full, to such successor. Further, notwithstanding the
above, Teva may, without such consent, assign or transfer the Agreement (a) to
an Affiliate, or (b) to a successor to all or substantially all of Teva’s
generics business, whether by sale of stock, merger, transfer, consolidation or
otherwise, in which case Teva shall assign the Agreement, in full, to such
successor. Any attempted assignment or transfer in violation of the provisions
of this Section shall be null and void. The covenants, rights and obligations of
a Party under this Agreement shall remain binding upon the transferring Party
and shall inure to the benefit of and be binding upon any successor or permitted
assignee of the Party. For the avoidance of doubt, any assignment of this
Agreement must be made in full, inclusive of both the Settlement Agreement and
License Agreement, and any attempted assignment of the Settlement Agreement,
alone, or the License Agreement, alone, shall be null and void.

 



6

 

 

13.          Representations and Warranties. Each Party represents and warrants
to the other Party as follows:

 

(a)         the Party has obtained the advice of legal counsel prior to such
Party’s execution and delivery of the Agreement, and that such Party’s execution
and delivery of the Agreement, including the releases set forth above, are made
voluntarily, with full knowledge of their significance, and with the express
intention of performing all obligations;

 

(b)         the Agreement has been duly executed and delivered and constitutes
the legal, valid, and binding obligations of such Party, enforceable in
accordance with their terms;

 

(c)          the execution, delivery and performance of the Agreement does not
and will not violate or conflict with any provision of such Party’s
organizational documents or bylaws as in effect on the date hereof;

 

(d)          it has the power and authority to enter into the Agreement and has
taken all necessary corporate action to authorize its performance under the
Agreement;

 

(e)          no consent or authorization of any governmental authority is
required in connection with its performance under the Agreement;

 

(f)           to its knowledge, its entering into the Agreement or performance
by it under the Agreement will not violate any federal, state or local licensing
or other statute, rule or regulation, or any contractual obligation of such
Party;

 

(g)           the Party: (i) has read the Agreement, (ii) fully understands all
the terms and conditions thereof and the meaning of each provision thereof
(including specifically the releases and covenants contained herein) and (iii)
has entered into the Agreement of its own free will and volition, and that it
has been advised to consult counsel, that it has had the opportunity to consult
with an attorney concerning the Agreement and that it freely and voluntarily
enters into the Agreement;

 

(h)            the Agreement was negotiated by the Parties on an arms’ length
basis; and

 

(i)             Each Party represents and warrants to the other Parties that the
rights and obligations exchanged pursuant to the Agreement constitute the sole
consideration being exchanged between or among any of the Parties in connection
with the Agreement and no other form of compensation or other accommodation has
been made between or among any of the Parties.

 

7

 





 

14.             Notice. Any notice required or permitted to be given or sent
under this Agreement shall be hand delivered or sent by express delivery service
or certified or registered mail, postage prepaid, to the Parties at the
addresses indicated below.

 

  If to Collegium, to:   Collegium Pharmaceutical, Inc.   100 Technology Center
Drive   Suite 300   Stoughton, MA 02072   Attention: Senior Counsel, Head of
Intellectual Property     with copies (which shall not constitute notice
hereunder) to:     Robins Kaplan LLP   800 LaSalle Avenue   Suite 2800  
Minneapolis, MN 55402   Attention: Jake M. Holdreith     Rakoczy Molino Mazzochi
Siwik LLP   6 W. Hubbard Street   Suite 500   Chicago, Illinois 60654  
Attention: William A. Rakoczy     If to Teva, to:     Teva Pharmaceuticals USA,
Inc.   400 Interpace Parkway, #3   Parsippany, NJ 07054   Attention: Chief IP
Counsel

 



 8 

 

 

with copies (which shall not constitute notice hereunder) to:     Greenberg
Traurig, LLP   MetLife Building   200 Park Avenue   New York, NY 10166  
Attention: Scott Bornstein

 

Any such notice shall be deemed to have been received on the date actually
received. Either Party may change its address by giving the other Party written
notice, delivered in accordance with this Section.

 

15.             Entire Agreement. This Agreement, once duly executed by all
Parties, constitutes the complete, final and exclusive agreement between the
Parties with respect to the subject matter hereof and supersedes and terminates
any prior or contemporaneous agreements and/or understandings between the
Parties, whether oral or in writing. There are no other covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth in the
Agreement. No subsequent alteration, amendment, change, waiver or addition to
the Agreement shall be binding upon the Parties unless reduced to writing and
signed by an authorized officer of each Party. Each Party in deciding to execute
the Agreement has retained counsel and has not relied on any understanding,
agreement, representation or promise by the other Party that is not explicitly
set forth herein.

 

16.             Governing Law. The Agreement shall be governed, interpreted and
construed in accordance with the laws of the State of Delaware, without giving
effect to choice of law principles. The Parties irrevocably agree that the
federal district court in the State of Delaware shall have exclusive
jurisdiction to deal with any disputes arising out of or in connection with the
Agreement and that, accordingly, any proceedings arising out of or in connection
with the Agreement shall be brought in the United States District Court for the
District of Delaware. Notwithstanding the foregoing, if there is any dispute for
which the federal district court in the State of Delaware does not have subject
matter jurisdiction, the state courts in Delaware shall have jurisdiction. In
connection with any dispute arising out of or in connection with the Agreement,
each Party hereby expressly consents and submits to the personal jurisdiction of
the federal and state courts in the State of Delaware.

 

17.             Severability. Subject to Section 5 above, if any provision of
the Agreement is declared illegal, invalid or unenforceable by a court having
competent jurisdiction, it is mutually agreed that the Agreement shall endure
except for the part declared invalid or unenforceable by order of such court;
provided, however, that in the event that the terms and conditions of the
Agreement are materially altered, the Parties will, in good faith, renegotiate
the terms and conditions of the Agreement to reasonably replace such invalid or
unenforceable provisions in light of the intent of the Agreement.

 



 9 

 

 

18.             Amendments. No amendment, modification or supplement of any
provisions of the Agreement shall be valid or effective unless made in writing
and signed by a duly authorized officer of each Party.

 

19.             Waiver. Any delay or failure in enforcing a Party’s rights under
the Agreement, or any acquiescence as to a particular default or other matter,
shall not constitute a waiver of such Party’s rights to the enforcement of such
rights, nor operate to bar the exercise or enforcement thereof at any time or
times thereafter, except as to an express written and signed waiver as to a
particular matter for a particular period of time.

 

20.             Construction. The Agreement has been jointly negotiated and
drafted by the Parties through their respective counsel and no provision shall
be construed or interpreted for or against any of the Parties on the basis that
such provision, or any other provision, or the Agreement as a whole, was
purportedly drafted by the particular Party. As used in the Agreement, neutral
pronouns and any variations thereof shall be deemed to include the feminine and
masculine and all terms used in the singular shall be deemed to include the
plural, and vice versa, as the context may require. The words “herein,” “hereof”
and “hereunder” and other words of similar import refer to the Agreement as a
whole, as the same may from time to time be amended or supplemented, and not to
any particular subdivision contained in the Agreement. The word “including” when
used herein is not intended to be exclusive, or to limit the generality of the
preceding words, and means “including, without limitation.” Where a Party’s
consent is required hereunder, except as otherwise specified herein, such
Party’s consent may be granted or withheld in such Party’s sole discretion.

 

21.             Counterparts. This Settlement Agreement shall become binding
when any one or more counterparts hereof, individually or taken together, bears
the signatures of each of the Parties hereto. The Settlement Agreement may be
executed simultaneously in any number of counterparts (including facsimile or
e-mail counterparts), each of which will be deemed an original as against a
Party whose signature appears thereon, but all of which together will constitute
one and the same instrument.

 

22.             Captions. The captions of this Settlement Agreement are solely
for convenience of reference and will not affect its interpretation.

 

23.             Negation of Agency. Nothing contained herein will be deemed to
create any relationship, whether in the nature of agency, joint venture,
partnership or otherwise, between Collegium and Teva. No Party will be
authorized to bind or obligate the other Party in any manner.

 

[Signature page follows]



 



 10 

 

 

IN WITNESS WHEREOF, this Settlement Agreement has been executed by the duly
authorized representatives of the Parties as of the date and year first above
written.

 

COLLEGIUM PHARMACEUTICAL, INC.         By:   /s/ Shirley Kuhlmann   Name:  
Shirley Kuhlmann   Title: EVP and General Counsel         TEVA PHARMACEUTICALS
USA, INC.       By:   /s/ Christine Baeder    Name:   Christine Baeder   Title:
  SVP Customer Operations        By:   /s/ Colman Ragan   Name:   Colman Ragan 
  Title:   VP and GC North America IP Litigation   

 



 11 

 

 

EXHIBIT A


 

Consent Judgment

 



  

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

COLLEGIUM PHARMACEUTICAL, INC.,     C.A. No. 18-300-LPS-CJB         Plaintiff, 
  C.A. No. 18-1900-LPS-CJB     CONSOLIDATED         v.   C.A. No. 19-876-LPS-CJB
        TEVA PHARMACEUTICALS USA, INC.,             Defendant.  

 

CONSENT JUDGMENT AND ORDER OF PERMANENT INJUNCTION

 

This action for patent infringement having been brought by Plaintiff Collegium
Pharmaceutical, Inc. (“Collegium”) against Defendant Teva Pharmaceuticals USA,
Inc. (“Teva”) for infringement of United States Patent Nos. 7,771,707;
8,449,909; 8,557,291; 8,758,813; 8,840,928; 9,044,398; 9,248,195; 9,592,200;
9,682,075; 9,737,530; 9,763,883; 9,968,598; 10,004,729; 10,188,644 (the
“Asserted Patents”);

 

In response to Collegium’s assertions of patent infringement, Teva has alleged
certain defenses, claims and counterclaims relating to the Asserted Patents and
United States Patent No. 7,399,488 (collectively with the Asserted Patents, the
“Litigated Patents”);

 

Collegium and Teva have entered into a Settlement Agreement and License
Agreement (collectively, the “Agreement”), under which Collegium will grant Teva
a license to the Litigated Patents (the “License”), pursuant to the terms and
conditions in the Agreement and License;

 



  

 

 

Teva acknowledges that, solely in connection with the Teva ANDA and Teva ANDA
Product, the Litigated Patents, and all claims contained therein, are valid and
enforceable; and

 

Teva acknowledges that using, making, offering for sale, selling, and/or
importing in or into the United States any oxycodone extended-release capsule
product under Abbreviated New Drug Application No. 209431 (“Teva’s ANDA
Product”) would infringe each of the Litigated Patents in the absence of a
license.

 

Collegium and Teva now consent to this Judgment and Order.

 

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

 

1.This Court has jurisdiction over the parties and the subject matter of this
action.    

2.Teva would infringe each of the Litigated Patents by using, making, offering
to sell, selling, and/or importing Teva’s ANDA Product in or into the United
States.    

3.The Litigated Patents, and all claims contained therein, are valid and
enforceable, solely with respect to the Teva ANDA and Teva ANDA Product.    

4.All affirmative defenses, claims, and counterclaims which have been or could
have been raised by Teva in this action with respect to the Litigated Patents
are dismissed with prejudice.    

5.Except as authorized and licensed by Collegium under the License, Teva, its
officers, agents, employees, affiliates, successors and all persons in active
concert or participation with Teva, are permanently enjoined from using, making,
offering for sale, or selling in the United States, or importing into the United
States, Teva’s ANDA Product and/or inducing or assisting others to use, make,
offer for sale, or sell in the United States, or import into the United States,
Teva’s ANDA Product.

 



 2 

 

 

6.In any other or future cause of action or litigation in the United States,
Teva shall not dispute that any of the Litigated Patents are infringed by using,
making, offering to sell, or selling in the United States, or importing into the
United States, Teva’s ANDA Product.    

7.In any other or future cause of action or litigation in the United States
involving Teva’s ANDA Product, Teva shall not dispute that all claims of the
Litigated Patents are valid and enforceable in all respects.    

8.The foregoing injunctions against Teva shall take effect immediately upon
entry of this Judgment and Order by the Court, and shall continue until the
expiration of the Litigated Patents.    

9.Nothing herein prohibits or is intended to prohibit Teva from maintaining
and/or (e.g. in the case of a recertification pursuant to 21 C.F.R. § 314.96(d))
filing a “Paragraph IV Certification” pursuant to 21 U.S.C. §
355(j)(2)(A)(vii)(IV) or pursuant to 21 C.F.R. § 314.94(a)(12) with respect to
any of the Litigated Patents, and/or filing a “Paragraph IV Certification”
pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) or pursuant to 21 C.F.R. §
314.94(a)(12) with respect to any other patents which may be listed in the
Orange Book for Xtampza ER.    

10.Nothing herein prohibits or is intended to prohibit the FDA from granting
final approval of the Teva ANDA at any time.

 



 3 

 

 

11.This Judgment and Order is binding upon and constitutes claim preclusion and
issue preclusion between the parties in this action or in any other action in
the United States between the parties with respect to: (i) the validity and
enforceability of the Litigated Patents, solely in connection with the Teva ANDA
and Teva ANDA Product, and (ii) infringement of the Litigated Patents by using,
making, selling, offering to sell, and/or importing Teva’s ANDA Product.    

12.The parties waive all right to appeal from this Judgment and Order.    

13.This Court shall retain jurisdiction of this action and over the parties for
purposes of enforcing the provisions of this Judgment and Order and the terms of
the parties’ Agreement and License, and any disputes that may arise thereunder.
   

14.Each party is to bear its own costs and attorneys’ fees.

 

Dated: __________ __, 2020

 



 4 

 

 

s/   s/       Frederick L. Cottrell, III (No. 2555)   John W. Shaw (No. 3362)
Kelly E. Farnan (No. 4395)   Karen E. Keller (No. 4489) Christine D. Haynes (No.
4697)   SHAW KELLER LLP RICHARDS, LAYTON & FINGER, P.A.   I.M. Pei Building 920
N. King Street   1105 North Market Street, 12th Floor Wilmington, DE 19081  
Wilmington, DE 19801 (302) 651-7700   (302) 298-0700 cottrell@rlf.com  
jshaw@shawkeller.com farnan@rlf.com   kkeller@shawkeller.com haynes@rlf.com    
      Attorneys for Plaintiff   Attorneys for Defendant

 

SO ORDERED this __ day of ________, 2020 _____________________________

 

United States District Judge

 



 5 

 

 

EXHIBIT B



 

License Agreement

 



  

 

 

 

CERTAIN PORTIONS OF THE EXHIBIT THAT ARE NOT MATERIAL AND WOULD BE COMPETITIVELY

HARMFUL IF PUBLICLY DISCLOSED HAVE BEEN REDACTED PURSUANT TO ITEM 601(B)(10)(IV)
OF

REGULATION S-K. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.

 

LICENSE AGREEMENT

 

This License Agreement (the “License Agreement”) is made and entered into this
29th day of September, 2020 (the “Execution Date”), by and between, on the one
hand, COLLEGIUM PHARMACEUTICAL, INC., a corporation organized under the laws of
the Commonwealth of Virginia, having its principal place of business at 100
Technology Center Drive, Suite 300, Stoughton, MA 02072 (“Collegium”), and on
the other hand, TEVA PHARMACEUTICALS USA, INC., a corporation organized under
the laws of the state of Delaware, having its principal place of business at 400
Interpace Parkway, #3, Parsippany, NJ 07054 (“Teva”) (collectively, Collegium
and Teva may be referred to as the “Parties,” or each separately, a “Party”).

 

RECITALS

 

A.            Collegium owns and has the exclusive right to enforce U.S. Patent
Nos. 7,399,488; 7,771,707; 8,449,909; 8,557,291; 8,758,813; 8,840,928;
9,044,398; 9,248,195; 9,592,200; 9,682,075; 9,737,530; 9,763,883; 9,968,598;
10,004,729; 10,188,644 (the “Patents-In-Suit”), which are listed in the Orange
Book (as hereinafter defined), in connection with Collegium’s approved New Drug
Application No. 208090 for XTAMPZA® ER (oxycodone) capsules, 9 mg, 13.5 mg, 18
mg, 27 mg, and 36 mg;

 

B.            Teva has filed with the FDA (as hereinafter defined) Abbreviated
New Drug Application No. 209431 for approval to market a generic version of
XTAMPZA® ER (oxycodone) capsules, 9 mg, 13.5 mg, 18 mg, 27 mg, and 36 mg;

 

C.            The Parties are parties to a lawsuit in the United States District
Court for the District of Delaware, captioned Collegium Pharmaceutical, Inc. v.
Teva Pharmaceuticals USA, Inc., Civ. A. No. 18-cv-0300-LPS-CJB (D. Del),
consolidated with Civ. A. No. 18-cv-1900-LPS-CJB and Civ. A. No. 19-876-LPS-CJB
(D. Del.), relating to the alleged infringement and validity of the
Patents-In-Suit;

 

D.            Pursuant to a Settlement Agreement to which this License Agreement
is Exhibit B (the “Settlement Agreement”), executed contemporaneously with this
License Agreement, Collegium and Teva have agreed to settle existing and
potential claims and disputes related to the Licensed Products (as hereinafter
defined); and

 

E.             As part of such settlement, Collegium and Teva agreed to enter
into this License Agreement, which, upon the terms set forth herein, grants
Teva, inter alia, a non-exclusive license under the Licensed Patents to
Manufacture and/or Market, as applicable, in or for the Territory the Licensed
Products (as such capitalized terms are hereinafter defined).

 

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows.

 



2

 

 

1.             Definitions. As used herein, the following capitalized terms
shall have the meanings ascribed to them below.

 

1.1              “Affiliate” shall mean any person or entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Party. For the purposes of this
definition, “control” (including the terms “controlled by” and “under common
control with”) means (i) the direct or indirect ownership of fifty percent (50%)
or more of the voting stock or other voting interest in such entity, (ii) the
right to appoint fifty percent (50%) or more of the directors or management of
such entity, or (iii) the power to otherwise control or direct the decisions of
the board of directors or similar body governing the affairs of such entity.

 

1.2              “ANDA” shall mean an abbreviated new drug application under 21
U.S.C. § 355(j) (or equivalent regulatory mechanism).

 

1.3              “API” shall mean active pharmaceutical ingredient(s).

 

1.4              “FDA” shall mean the U.S. Food and Drug Administration (and any
successor organization or agency thereto).

 

1.5              “Final Court Decision” shall mean a decision of a United States
court or administrative agency from which no appeal has been or can be taken,
excluding any petition for a writ of certiorari or other proceedings before the
Unites States Supreme Court. For the avoidance of doubt, a decision of an
appeals court is final upon entry of the mandate.

 

1.6              “Generic Equivalent” shall mean a pharmaceutical product that
is Marketed or intended for Marketing in the Territory pursuant to an approved
ANDA as an A-rated generic equivalent to any of the NDA Products.

 

1.7              “Licensed Launch Date” shall mean the earlier of:

 

(a)September 2, 2033;

 

(b)[***];

 

(c)[***];

 

(d)[***].

 

1.8              “Licensed Patents” shall mean, collectively, the
Patents-In-Suit, and any other patents listed in the Orange Book in connection
with the Xtampza® ER NDA, along with any corrections, extensions, continuations,
continuations-in-part, divisionals, reissues, or reexaminations of the same.

 

1.9              “Licensed Products” shall mean the Teva ANDA Products, as
defined below.

 

1.10            “Manufacture” shall mean to manufacture, and/or have
manufactured, a pharmaceutical product.

 



3

 

 

1.11           “Market” shall mean to market, sell, have sold, offer to sell and
have offered for sale, distribute and have distributed, a pharmaceutical product
and/or to import such product for such purposes, and “Marketing” shall have a
corresponding meaning.

 

1.12           “NDA” shall mean a new drug application under 21 U.S.C.
§ 355(b)(1) or 21 U.S.C. § 355(b)(2) (or equivalent regulatory mechanism).

 

1.13            “NDA Products” shall mean the products that are the subject of
the Xtampza® ER NDA.

 

1.14           “Orange Book” shall mean “Approved Drug Products with Therapeutic
Equivalence Evaluations” published by FDA in connection with approved drug
products, or any successor publication thereto.

 

1.15            “Paragraph IV Certification” shall mean a certification under 21
U.S.C. § 355(j)(2)(A)(vii)(IV) (as amended or replaced).

 

1.16            “Person” shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority, or other
entity of whatever nature.

 

1.17            “Proceeding” shall mean any action, audit, litigation,
investigation, suit, or other proceeding.

 

1.18            “Territory” shall mean the United States of America, including
its territories, possessions and commonwealths.

 

1.19            “Teva ANDA” shall mean Teva’s ANDA No. 209431 for oxycodone
extended-release capsules, 9 mg, 13.5 mg, 18 mg, 27 mg, and 36 mg, including any
amendments, supplements or replacements thereto.

 

1.20            “Teva ANDA Products” shall mean the oxycodone extended-release
capsules, 9 mg, 13.5 mg, 18 mg, 27 mg, and 36 mg, that are the subject of the
Teva ANDA.

 

1.21            “Teva API Affiliate” shall mean an Affiliate of Teva whose sole
business is in the manufacture of API. For the avoidance of doubt, a Teva API
Affiliate shall not include any Affiliate of Teva that files, owns or maintains
NDAs, ANDAs or applications submitted under 21 U.S.C. § 355(b)(2).

 

1.22           “Teva Wholesaler Affiliate” shall mean an Affiliate of Teva whose
sole business is in the wholesale distribution of pharmaceutical products. For
the avoidance of doubt, a Teva Wholesaler Affiliate shall not include any
Affiliate of Teva that files, owns or maintains NDAs, ANDAs or applications
submitted under 21 U.S.C. § 355(b)(2). For the further avoidance of doubt,
[***].

 

1.23            “Third Party” shall mean any Person or entity other than a Party
or its Affiliates.

 



4

 

 

1.24            “Trademark” shall mean the trademark XTAMPZA® and any
replacement trademark.

 

1.25            “Xtampza® ER NDA” shall mean NDA No. 208090 for XTAMPZA® ER
(oxycodone) capsules, 9 mg, 13.5 mg, 18 mg, 27 mg, and 36 mg, including any
amendment or supplement thereto.

 

2.             License and Covenants.

 

2.1              License. Collegium, for itself and its Affiliates, hereby
grants Teva and its Affiliates, on and after the Licensed Launch Date, a
non-exclusive, non-sublicensable, non-transferable license under the Licensed
Patents to Manufacture, use, have used, and Market in or for the Territory the
Licensed Products. For the avoidance of doubt, the right and license granted
under this Section 2.1 shall not apply to the Manufacture or distribution of
Teva ANDA Products for sale to Third Parties for use or consumption outside the
Territory. For the further avoidance of doubt, the right and license granted
under this Section 2.1 shall not apply to the Manufacture or distribution of any
finished product aside from the Teva ANDA Products, or to the supply of API or
any other ingredients for any finished product aside from the Teva ANDA
Products.

 

2.2              Pre-Booking Activities. Notwithstanding anything to the
contrary contained in Section 2.1, prior to the Licensed Launch Date, Teva may
engage in the following pre-booking activities:

 

(a)Manufacture of the Licensed Products inside the Territory, and/or importation
of the Licensed Products into the Territory, starting not earlier than [***]
prior to the Licensed Launch Date;

 

(b)Discussions with potential customers to make them aware of the upcoming
availability of the Licensed Products from Teva, starting not earlier than [***]
prior to the Licensed Launch Date;

 

(c)Non-binding offers for sale starting not earlier than [***] prior to the
Licensed Launch Date.

 

2.3              Limitations on License. Except to the extent permitted by the
License of Section 2.1, and the permitted pre-booking activities of Section 2.2,
neither Teva nor any of its Affiliates, distributors or agents shall under any
circumstances Manufacture or Market any Generic Equivalent in or for the
Territory prior to the expiration of the last to expire of the Licensed Patents.

 

2.4              Collegium Covenant-Not-To-Sue. As of the Execution Date,
Collegium hereby finally and irrevocably covenants, for itself and its
Affiliates, that it will not sue, assert any claim or counterclaim against, or
otherwise participate in any action or proceeding against Teva or any of its
Affiliates, shareholders, customers, suppliers, importers, manufacturers, agents
or other personnel, insurers, or any heirs, administrators, executors,
predecessors, or permitted successors and assigns of the foregoing, or cause or
authorize any Person or entity to do any of the foregoing, in each case claiming
or otherwise asserting that the Manufacture, use, and Marketing of the Licensed
Products as of the Licensed Launch Date (or as otherwise permitted pursuant to
Section 2.2, above), in or for the Territory, infringes the Licensed Patents or
any other United States patents owned or otherwise controlled by Collegium or
any of its Affiliates that cover the NDA Products and/or the Teva ANDA Products.
For clarity, as used herein, “controlled” means the ability to grant a license
or sublicense to a patent without violating the terms of, or incurring any
royalty or other financial obligation under, any written agreement with an
unaffiliated Third Party. Collegium will impose the foregoing
Covenant-Not-To-Sue on any Third Party to which Collegium may assign,
exclusively license or otherwise transfer any of the Licensed Patents or any
other relevant patent.

 



5

 

 

2.5             Teva Covenant-Not-To-Sue. As of the Execution Date, Teva hereby
finally and irrevocably covenants, for itself and its Affiliates, that it will
not sue, assert any claim or counterclaim against, or otherwise participate in
any action or proceeding against Collegium or any of its Affiliates,
shareholders, customers, suppliers, importers, manufacturers, agents or other
personnel, insurers, or any heirs, administrators, executors, predecessors, or
permitted successors and assigns of the foregoing, or cause or authorize any
Person or entity to do any of the foregoing, in each case claiming or otherwise
asserting that the Manufacture, use, and Marketing of the NDA Products, in or
for the Territory, infringes any patents owned, licensed or otherwise controlled
by Teva or its Affiliates. Teva will impose the foregoing Covenant-Not-To-Sue on
any Third Party to which Teva may assign, exclusively license or otherwise
transfer any such relevant patent.

 

2.6              [***]

 

3.             Notice and Acknowledgements.

 

3.1              Except to the extent expressly permitted by Section 2.1 or
Section 2.2 of this License Agreement, unless this License Agreement is earlier
terminated in accordance with the terms hereof, neither Teva nor any of its
Affiliates shall under any circumstances Manufacture or Market any Generic
Equivalent in the Territory prior to the expiration of the Licensed Patents.

 

3.2              Teva acknowledges that Manufacturing or Marketing the Teva ANDA
Products outside the scope of the License and other rights granted in this
License Agreement would cause Collegium irreparable harm. Teva further
acknowledges that Collegium shall be entitled to specific enforcement of the
terms and conditions set forth in this License Agreement and shall be entitled
to immediate injunctive relief (without bond or security, or any showing of
irreparable harm) to prevent Teva and/or its Affiliates from Manufacturing or
Marketing the Teva ANDA Products outside the scope of this License Agreement.

 

4.             Reservation of Rights.

 

4.1              Notwithstanding anything to the contrary herein, Collegium and
its Affiliates grant no rights to Teva and its Affiliates under the Xtampza® ER
NDA.

 

4.2              All rights not expressly granted to Teva hereunder are
expressly reserved to Collegium, and Collegium has no obligation to make
available any intellectual property rights or to take any other actions other
than as expressly set forth herein. Nothing in this License Agreement shall be
construed as granting Teva or its Affiliates (i) any rights with respect to any
products outside the Territory; (ii) any rights with respect to any product
other than the Teva ANDA Products; or (iii) except as expressly provided herein,
any license, sublicense or other right to any patents, any other intellectual
property or any regulatory exclusivities or approvals held by Collegium or any
of its Affiliates. For the sake of clarity, this License Agreement does not
grant to Teva or its Affiliates any right to use any corporate names, logos or
trademarks (including any Trademark) of Collegium or any of its Affiliates
inside or outside the Territory.

 



6

 

 

5.             Representations and Warranties.

 

5.1              Each Party represents and warrants to the other Party that the
execution and delivery by such Party of this License Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate action and do not conflict with the terms of any other
contract, agreement, arrangement, or understanding to which such Party is a
party.

 

5.2              Collegium represents and warrants that it has the right to
license the Licensed Patents to Teva under the terms and conditions set forth in
the Agreement. To the extent Collegium or any of its Affiliates assigns,
licenses, sublicenses, or otherwise transfers (by any means) to any Third Party
any right, title or interest in or to the Licensed Patents that could be
asserted against the Teva ANDA Products after the Effective Date, Collegium, or
such Affiliates, will make such assignment, license, sublicense or other
transfer subject to the license, covenants and other rights granted to Teva
under Section 2.

 

5.3              Teva represents, warrants, and covenants that, as of the
Execution Date: (i) Teva is the true and sole owner of ANDA No. 209431, and Teva
and its Affiliates have not assigned or otherwise transferred ownership to any
Third Party; (ii) Teva is the sole “first applicant,” as described in 21 U.S.C.
§ 355(j)(5)(B)(iv)(II)(bb) (as amended or replaced), for a generic version of
the NDA Products; (iii) Teva and its Affiliates will undertake commercially
reasonable efforts, as of and after the Execution Date, to maintain Teva’s
status as the “first applicant”; and (iv) Teva and its Affiliates will not
(until the expiration of the last to expire of the Licensed Patents) assist,
authorize or cooperate with any Third Party in Manufacturing, using, Marketing,
or seeking regulatory approval for an unlicensed ANDA or NDA product referencing
the Xtampza® ER NDA.

 

6.             Term and Termination.

 

6.1              Expiration. Unless earlier terminated in accordance with the
terms hereof, the term of this License Agreement (the “Term”) shall extend from
the Execution Date until the earlier of: (a) the expiration of the last to
expire of the Licensed Patents; or (b) the date of a Final Court Decision
holding that all claims of the Licensed Patents are invalid or unenforceable.

 

6.2              Breach. Each Party may terminate this License Agreement and its
obligations hereunder in the event of a material breach by the other Party that
remains uncured for five (5) business days after the other Party specifies in
reasonable detail in writing the nature of the breach and demands its cure.

 

(a)Notwithstanding the foregoing, the Parties acknowledge and agree that the
Manufacture and/or Marketing by Teva or any of its Affiliates of any Teva ANDA
Products or (except in the case of a Teva API Affiliate or Teva Wholesaler
Affiliate with respect to a product other than the Teva ANDA Products) any
Generic Equivalent in the Territory prior to the Licensed Launch Date, or as
otherwise permitted under Section 2.2, shall constitute an immediate material
breach by Teva of this License Agreement for which Collegium may elect to
terminate this License Agreement without prior notice or an opportunity to cure.

 



7

 

 

6.3              Accrued Obligations; Survival. Expiration or termination of
this License Agreement shall not relieve the Parties of any obligation accruing
prior to such expiration or termination. Any expiration or early termination of
this License Agreement shall be without prejudice to the rights of any Party
against any other Party accrued or accruing under this License Agreement prior
to such expiration or termination. The provisions of Sections 1, 3, 4, 5, 6, 7,
and 8 of this License Agreement shall survive any expiration or termination of
this License Agreement.

 

7.             Notice. Any notice required or permitted to be given or sent
under this License Agreement shall be hand delivered or sent by express delivery
service or certified or registered mail, postage prepaid, to the Parties at the
addresses indicated below.

 

If to Collegium, to:       Collegium Pharmaceutical, Inc.   100 Technology
Center Drive   Suite 300   Stoughton, MA 02072   Attention: Senior Counsel, Head
of Intellectual Property       with copies (which shall not constitute notice
hereunder) to:       Robins Kaplan LLP   800 LaSalle Avenue   Suite 2800 
 Minneapolis, MN 55402   Attention: Jake M. Holdreith       Rakoczy Molino
Mazzochi Siwik LLP   6 W. Hubbard Street   Suite 500   Chicago, Illinois 60654 
 Attention: William A. Rakoczy 

 



8

 

 

 If to Teva, to:       Teva Pharmaceuticals USA, Inc.   400 Interpace Parkway 
 Parsippany, NJ 07054   Attention: Chief IP Counsel       with copies (which
shall not constitute notice hereunder) to:       Greenberg Traurig, LLP 
 MetLife Building   200 Park Avenue   New York, NY 10166   Attention: Scott
Bornstein 

 

Any such notice shall be deemed to have been received on the date actually
received. Either Party may change its address by giving the other Party written
notice, delivered in accordance with this Section.

 

8.             Governing Law. This License Agreement shall be governed,
interpreted and construed in accordance with the laws of the State of Delaware,
without giving effect to choice of law principles. The Parties irrevocably agree
that the federal district court in the State of Delaware shall have exclusive
jurisdiction to deal with any disputes arising out of or in connection with this
License Agreement and that, accordingly, any proceedings arising out of or in
connection with this License Agreement shall be brought in the United States
District Court for the District of Delaware. Notwithstanding the foregoing, if
there is any dispute for which the federal district court in the State of
Delaware does not have subject matter jurisdiction, the state courts in Delaware
shall have jurisdiction. In connection with any dispute arising out of or in
connection with this License Agreement, each Party hereby expressly consents and
submits to the personal jurisdiction of the federal and state courts in the
State of Delaware.

 

9.             Amendments. No amendment, modification or supplement of any
provisions of this License Agreement shall be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.

 

10.          Counterparts. This License Agreement shall become binding when any
one or more counterparts hereof, individually or taken together, bears the
signatures of each of the Parties hereto. The License Agreement may be executed
simultaneously in any number of counterparts (including facsimile or e-mail
counterparts), each of which will be deemed an original as against a Party whose
signature appears thereon, but all of which together will constitute one and the
same instrument.

 

11.          Captions. The captions of this License Agreement are solely for
convenience of reference and will not affect its interpretation.

 

12.          Negation of Agency. Nothing contained herein will be deemed to
create any relationship, whether in the nature of agency, joint venture,
partnership or otherwise, between Collegium and Teva. No Party will be
authorized to bind or obligate the other Party in any manner.

 

[Signature Page Follows]

 



9

 

 

IN WITNESS WHEREOF, the undersigned have executed this License Agreement as of
the date and year first above written.

 

  COLLEGIUM PHARMACEUTICAL, INC.          By:/s/ Shirley Kuhlmann   
Name:Shirley Kuhlmann    Title: EVP and General Counsel 

 



  TEVA PHARMACEUTICALS USA, INC.          By:/s/ Christine Baeder   
Name:Christine Baeder    Title: SVP Customer Operations 

 



  By:/s/ Colman Ragan    Name:Colman Ragan    Title: VP and GC North America IP
Litigation 

 



10

 

 

EXHIBIT C



 

Collegium Press Release

 



11

 

 

 